
	

115 S1948 IS: To abrogate the sovereign immunity of Indian tribes as a defense in inter partes review of patents.
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1948
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To abrogate the sovereign immunity of Indian tribes as a defense in inter partes review of patents.
	
	
		1.Abrogation of tribal immunity in certain patent claims
 (a)DefinitionIn this section, the term Indian tribe has the meaning given the term in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703). (b)Abrogation of immunity for purposes of inter partes reviewNotwithstanding any other provision of law, an Indian tribe may not assert sovereign immunity as a defense in a review that is conducted under chapter 31 of title 35, United States Code.
